IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-30965
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GEORGE EDWIN SINGLETON, also known as Jack Singleton,

                                         Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 97-CV-323-H
                         - - - - - - - - - -
                            June 24, 1998
Before HIGGINBOTHAM, DAVIS and DeMOSS, Circuit Judges.

PER CURIAM:*

     George Singleton appeals the district court’s denial of his

28 U.S.C. § 2255 motion to vacate, set aside, or correct his

sentence.   Singleton argues that the factual basis was

insufficient to support his guilty plea for use of a weapon

during a crime of violence, 18 U.S.C. § 924(c).   The factual

basis indicates that Singleton conspired with others to commit a

car-jacking, participated in the car-jacking, and rode in the

vehicle with his co-conspirators and a weapon.    Singleton’s co-

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-30965
                                 -2-

conspirator used the weapon to commit the car-jacking.

Accordingly, Singleton’s § 924(c) conviction can be sustained

under a Pinkerton v. United States, 328 U.S. 640 (1946) theory of

liability.    See United States v. Fike, 82 F.3d 1315, 1328 (5th

Cir. 1996).   Singleton’s conviction can also be sustained under

an aiding and abetting theory.    See United States v. Burton, 126

F.3d 666, 670 (5th Cir. 1997).   Accordingly, the district court

did not err in denying the § 2255 motion.

     AFFIRMED.